Citation Nr: 1316065	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  05-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disorder.

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1978, with subsequent service in the Air Force Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2008, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record.  

The Board previously remanded this matter in February 2009, July 2010 and March 2012.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2012, the Board remanded the issues on appeal to obtain an orthopedic examination and medical opinion.  The November 2012 remand requested that the VA examiner provide an opinion as to whether a current back disability or right hip disability is proximately due to or aggravated by the Veteran's service-connected left or right knee disabilities.  


A VA examination was obtained in April 2013.   The VA examiner's opinion addresses the issue of whether the claimed back and right hip disabilities are proximately due to or the result of the Veteran's service-connected knee disabilities but does not  provide an opinion as to whether it is at least as likely as not that the service-connected knee disabilities aggravate the back and right hip disabilities.  An opinion regarding aggravation is necessary in order to adequately address the Veteran's service connection claims.  Accordingly, the Board finds that a remand is warranted in order to obtain an addendum opinion from the April 2013 VA examiner regarding the issue of aggravation of the claimed back and right hip disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who performed the April 2013 VA examination.  After a review of the claims file the and April 2013 VA examination, the examiner should provide an opinion regarding the following:

a.  Is it at least as likely as not that right hip strain is aggravated (permanently worsened) by the Veteran's service-connected bilateral knee disabilities?  The VA examiner should provide a detailed rationale for the opinion.  

b.  Is it at least as likely as not that lumbosacral strain is aggravated (permanently worsened) by the Veteran's service-connected bilateral knee disabilities?  The VA examiner should provide a detailed rationale for the opinion.  

2.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


